

	

		II

		109th CONGRESS

		2d Session

		S. 2314

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mrs. Feinstein (for

			 herself, Mr. Schumer,

			 Mr. Kerry, and Mrs. Boxer) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Energy and Natural Resources

		

		A BILL

		To suspend the application of any provision of Federal

		  law under which persons are relieved from the requirement to pay royalties for

		  production of oil or natural gas from Federal lands in periods of high oil and

		  natural gas prices, to require the Secretary to seek to renegotiate existing

		  oil and natural gas leases to similarly limit suspension of royalty obligations

		  under such leases, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Royalty Relief Act of

			 2006.

		2.Suspension of

			 royalty relief

			(a)RequirementThe

			 Secretary of the Interior (referred to in this Act as the

			 Secretary) shall suspend the application of any provision of

			 Federal law under which a person would otherwise be provided relief from a

			 requirement to pay a royalty for the production of oil or natural gas from

			 Federal land (including submerged land) occurring after the date of enactment

			 of this Act during a period in which—

				(1)for the production

			 of oil, the average price of crude oil in the United States during the 4-week

			 period immediately preceding the suspension is greater than $34.71 per barrel;

			 and

				(2)for the production

			 of natural gas, the average wellhead price of natural gas in the United States

			 during the 4-week period immediately preceding the suspension is greater than

			 $4.34 per 1,000 cubic feet.

				(b)Determination of

			 average pricesFor purposes of subsection (a), the Secretary

			 shall determine average prices, taking into consideration the most recent data

			 reported by the Energy Information Administration.

			3.Renegotiation of

			 existing leases

			(a)RequirementThe

			 Secretary shall renegotiate each lease authorizing production of oil or natural

			 gas on Federal land (including submerged land) issued by the Secretary before

			 the date of the enactment of this Act as the Secretary determines to be

			 necessary to modify the terms of the lease to ensure that a suspension of a

			 requirement to pay royalties under the lease does not apply to production

			 described in section 2(a).

			(b)Failure to

			 renegotiate and modifyBeginning on the date that is 1 year after

			 the date of enactment of this Act, a lessee under a lease described in

			 subsection (a) shall not be eligible—

				(1)to enter into a

			 new lease described in that subsection; or

				(2)to obtain by sale

			 or other transfer any lease issued before that date, unless the lessee—

					(A)renegotiates the

			 lease; and

					(B)enters into an

			 agreement with the Secretary to modify the terms of the lease in accordance

			 with subsection (a).

					4.Conforming

			 amendmentsSections 344, 345,

			 and 346 of the Energy Policy Act of 2005 (42 U.S.C. 15904, 15905; 119 Stat.

			 704) are repealed.

		

